    Case 3:19-cv-00637-RJD Document 50 Filed 02/17/21 Page 1 of 7 Page ID #253




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS

TYRONE SMITH, N01634,                                   )
                                                        )
          Plaintiff,                                    )
                                                        )
          v.                                            )               Case No. 19-cv-637-RJD
                                                        )
JOHN BALDWIN, et al.,                                   )
                                                        )
          Defendants.                                   )
                                                        )


                                                     ORDER

DALY, Magistrate Judge:

          This matter comes before the Court on the Motion for Partial Summary Judgment filed by

Defendants Baldwin, Brookman, Hart, Lashbrook, and Mitchell1 (Docs. 38 and 39). Plaintiff

filed a Response (Doc. 40). As explained further, Defendants’ motion is GRANTED IN PART

and DENIED IN PART.

                                                BACKGROUND

          Plaintiff, an inmate within the Illinois Department of Corrections (“IDOC), is currently

incarcerated at Menard Correctional Center (“Menard”). He filed this suit pursuant to 42 U.S.C.

§1983, alleging Defendants violated his Eighth and Fourteenth Amendment rights at Menard.

Plaintiff alleges that in January 2018, he received three disciplinary tickets for the same incident

that occurred at Stateville Correctional Center. One officer issued the first two tickets; Defendant

Mitchell issued the third ticket. Plaintiff transferred to Menard after the incident but before the

disciplinary hearing.


1
    Defendant Lawrence also joined this motion but was dismissed from this matter on January 11, 2021 (Doc. 47).
                                                   Page 1 of 7
 Case 3:19-cv-00637-RJD Document 50 Filed 02/17/21 Page 2 of 7 Page ID #254




       Menard held a separate disciplinary hearing for each ticket. Defendants Brookman and

Hart (members of the committee at Menard that conducted the hearings) recommended expunging

the first two tickets and Defendant Lashbrook (former Warden at Menard) approved their

recommendations. After a hearing on the third re-issued ticket, Defendants Brookman, Hart, and

Lashbrook found Plaintiff guilty of Rule 203 and punished him with six months of segregation, C-

grade status, commissary restrictions, and visitation restrictions. Plaintiff sent grievances to

Defendants Baldwin and Lashbrook regarding the committee’s decision. While in segregation,

Plaintiff alleges that he endured filthy living conditions and was denied cleaning supplies, hygiene

items, and clothing. Once he returned to the general population in Menard North #2 cellhouse,

he faced dangerous and unsanitary living conditions. In both places, he only had access to dirty

drinking water, which made him ill. Following the Court’s threshold review conducted pursuant

to 42 U.S.C. §1915A, Plaintiff’s case proceeded on the following claims:

               Count 1:       Fourteenth Amendment claim against Mitchell, Hart, Brookman and
                              Lashbrook for depriving Plaintiff of a protected liberty interest
                              without due process of law by punishing him for his third re-issued
                              ticket with six months of segregation in unusually harsh conditions
                              after expunging his first and second tickets for the same offense.

               Count 3:       Eighth Amendment claim against Mitchell, Hart, Brookman,
                              Lashbrook, and Baldwin for subjecting Plaintiff to unconstitutional
                              conditions of confinement in segregation at Menard as punishment
                              for the third ticket.

               Count 4:       Eighth Amendment claim against Lashbrook and Baldwin for their
                              deliberate indifference to Plaintiff’s complaints about unsanitary
                              drinking water and his related illness.

               Count 5:       Eighth Amendment claim against Lashbrook for her deliberate
                              indifference to the conditions Plaintiff endured as a member of the
                              general population in the North #2 cellhouse.

       Defendants move for summary judgment on Counts 3-5, contending that Plaintiff failed to

                                           Page 2 of 7
    Case 3:19-cv-00637-RJD Document 50 Filed 02/17/21 Page 3 of 7 Page ID #255




exhaust his administrative remedies regarding these claims. Plaintiff responds that he submitted

emergency grievances on May 17, 2018 and August 4, 2018 regarding Counts 3 and 4 that were

never answered, and therefore administrative remedies was unavailable to him.2 Plaintiff further

contends that because he faced the same conditions in both segregation and general population, he

did not have to submit an additional grievance once he transferred to the North #2 cellhouse, and

therefore he exhausted his available administrative remedies pertaining to Count 5.

                                                  Pavey Hearing

          On February 16, 2021, the Court held a hearing pursuant to Pavey v. Conley, 544 F.3d 739

(7th Cir. 2008).         Plaintiff testified that he wrote “plenty” of grievances while he was in

segregation.       He submitted an emergency grievance on May 18, 2018 regarding unsanitary

conditions in segregation; he never received any type of response to this grievance, and “everyone”

told him to re-submit it. He then submitted another emergency grievance on August 4, 2018

regarding these same conditions, but still did not receive a response.                  He submitted both

emergency grievances by placing them in the bars of his cell so that he would know if the

correctional officer took them. An officer took both emergency grievances.

                                                 Legal Standards

Summary Judgment Standard

          Summary judgment is appropriate only if the moving party can demonstrate “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986); see also Ruffin-

Thompkins v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005). The



2
    These grievances were attached to Plaintiff’s sworn Complaint (Doc. 1, p. 37-40).
                                                    Page 3 of 7
 Case 3:19-cv-00637-RJD Document 50 Filed 02/17/21 Page 4 of 7 Page ID #256




moving party bears the initial burden of demonstrating the lack of any genuine issue of material

fact. Celotex, 477 U.S. at 323. Once a properly supported motion for summary judgment is

made, the adverse party “must set forth specific facts showing there is a genuine issue for trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine issue of material fact exists

when “the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Estate of Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (quoting Anderson, 477 U.S. at

248). In considering a summary judgment motion, the district court views the facts in the light

most favorable to, and draws all reasonable inferences in favor of, the nonmoving party. Apex

Digital, Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013) (citation omitted).

Exhaustion Requirements

       Pursuant to 42 U.S.C. § 1997e(a), prisoners are required to exhaust available administrative

remedies prior to filing lawsuits in federal court. “[A] prisoner who does not properly take each

step within the administrative process has failed to exhaust state remedies.” Pozo v. McCaughtry,

286 F.3d 1022, 1024 (7th Cir. 2002). “[A] suit filed by a prisoner before administrative remedies

have been exhausted must be dismissed; the district court lacks discretion to resolve the claim on

the merits, even if the prisoner exhausts intra-prison remedies before judgment.”         Perez v.

Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). “[A]ll dismissals under § 1997e(a)

should be without prejudice.” Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004).

       An inmate in the custody of the Illinois Department of Corrections must first submit a

written grievance within 60 days after the discovery of the incident, occurrence or problem, to his

or her institutional counselor, unless certain discrete issues are being grieved. 20 ILL. ADMIN.

CODE § 504.810(a). The grievance must contain the following:

       ….factual details regarding each aspect of the offender's complaint, including what
                                          Page 4 of 7
 Case 3:19-cv-00637-RJD Document 50 Filed 02/17/21 Page 5 of 7 Page ID #257




       happened, when, where and the name of each person who is the subject of or who
       is otherwise involved in the complaint. This provision does not preclude an offender
       from filing a grievance when the names of individuals are not known, but the
       offender must include as much descriptive information about the individual as
       possible.


20 ILL. ADMIN. CODE § 504.870(b).

       If the complaint is not resolved through a counselor, the grievance is considered by a

Grievance Officer who must render a written recommendation to the Chief Administrative Officer

— usually the Warden — within 2 months of receipt, “when reasonably feasible under the

circumstances.”    Id. §504.830(e).    The CAO then advises the inmate of a decision on the

grievance. Id.

       An inmate may appeal the decision of the Chief Administrative Officer in writing within

30 days to the Administrative Review Board for a final decision. Id. §_504.850(a); see also Dole

v. Chandler, 438 F.3d 804, 806–07 (7th Cir. 2006). The ARB will submit a written report of its

findings and recommendations to the Director who shall review the same and make a final

determination within 6 months of receipt of the appeal. 20 ILL. ADMIN. CODE § 504.850(d) and

(e). Inmates who intend to file suit are required to follow all steps and instructions in the

grievance process before filing with the Court in order to “[allow prisons] to address complaints

about the program [they administer] before being subjected to suit, [reduce] litigation to the extent

complaints are satisfactorily resolved, and [improve] litigation that does occur by leading to the

preparation of a useful record.” Jones v. Bock, 549 U.S. 199, 219 (2007).

       An inmate may request that a grievance be handled as an emergency by forwarding it

directly to the Chief Administrative Officer. Id. § 504.840. If it is determined that there exists a

substantial risk of imminent personal injury or other serious or irreparable harm, the grievance is

                                            Page 5 of 7
 Case 3:19-cv-00637-RJD Document 50 Filed 02/17/21 Page 6 of 7 Page ID #258




handled on an emergency basis, which allows for expedited processing of the grievance by

responding directly to the offender. Id. Inmates may further submit certain types of grievances

directly to the Administrative Review Board, including grievances related to protective custody,

psychotropic medication, and certain issues relating to facilities other than the inmate’s currently

assigned facility. Id. at § 504.870.

                                            Discussion

         Defendants did not meet their burden for summary judgment on Counts 3 and 4. An inmate

is only required to exhaust the administrative remedies that are available to him. Lewis v.

Washington, 300 F.3d 829, 833 (7th Cir. 2002). Administrative remedies are unavailable to an

inmate when prison officials do not respond to his grievance(s). Id.; see also Wyma v. Siddiqui,

18-cv-92-NJR, 2019 WL 570615, *3 (S.D. Ill. Feb. 11, 2019). While Defendants contend that

there is no record Plaintiff submitted the May 17, 2018 and August 4, 2018 emergency grievances,

Plaintiff testified to the contrary. As the non-movant, all doubts must be resolved in Plaintiff’s

favor.

         Defendant Lashbrook is, however, entitled to summary judgment on Count 5. Plaintiff

contends that he did not have to submit a grievance regarding his conditions of confinement as a

member of the general population in North #2 cell house because he had already submitted

grievances regarding the conditions of confinement in segregation.           Plaintiff’s complaints

regarding the conditions in his segregation cell did not alert prison officials that his general

population cell was also unsanitary. His complaints regarding the conditions in segregation did

not give prison officials the opportunity to address conditions elsewhere in the prison.

                                               Conclusion

         For the above reasons, Defendants’ Motion for Summary Judgment (Doc. 38) is
                                       Page 6 of 7
 Case 3:19-cv-00637-RJD Document 50 Filed 02/17/21 Page 7 of 7 Page ID #259




GRANTED IN PART and DENIED IN PART. Defendants failed to meet their burden on

summary judgment for Counts 3 and 4, and therefore Plaintiff’s claims in Counts 3 and 4 shall

remain pending against Defendants Mitchell, Hart, Brookman, Lashbrook, and Baldwin.          Count

5 shall be dismissed without prejudice; the Clerk of Court is directed to enter judgment accordingly

at the conclusion of this case.

IT IS SO ORDERED.

DATED: February 17, 2021


                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge




                                           Page 7 of 7
